


Exhibit 10.6

 

AMENDMENT NO. 8 TO MASTER REPURCHASE AGREEMENT

 

Dated as of April 25, 2012

 

Between:

 

HOME LOAN CENTER, INC., as Seller

 

and

 

JPMORGAN CHASE BANK, N.A., as Buyer

 

1.                                      This Amendment

 

The Parties agree hereby to amend the Master Repurchase Agreement dated
October 30, 2009 between them (the “Original MRA”, as amended by Letter
Agreement dated November 27, 2009, Amendment No. 1 to Master Repurchase
Agreement dated March 11, 2010, Amendment No. 2 to Master Repurchase Agreement
dated March 11, 2010, Amendment No. 3 to Master Repurchase Agreement dated
July 22, 2010, Amendment No. 4 to Master Repurchase Agreement dated October 29,
2010, Amendment No. 5 to Master Repurchase Agreement dated March 31, 2011,
Amendment No. 6 to Master Repurchase Agreement dated June 29, 2011, Amendment
No. 7 to Master Repurchase Agreement dated October 28, 2011, and as further
supplemented, amended or restated from time to time, the “MRA”) to provide for
certain changes to the MRA on the terms and conditions set forth herein, and
they hereby amend the MRA as follows.

 

All capitalized terms used in the MRA and used, but not defined differently, in
this amendment (this “Amendment”) have the same meanings here as there.

 

The Paragraphs of this Amendment are numbered to correspond with the numbers of
the Paragraphs in the MRA amended hereby and are accordingly often
nonsequential.

 

2.                                      Definitions; Interpretation

 

A.                                    The definition of “Termination Date” in
Paragraph 2(a) of the MRA is hereby amended in its entirety to read as follows:

 

“Termination Date” means the earliest of (i) the Business Day, if any, that
Seller designates as the Termination Date by written notice to Buyer given at
least thirty (30) days prior to such date, (ii) the date of declaration of the
Termination Date pursuant to Paragraph 12(b), (iii) the Business Day that Buyer
designates as the Termination Date pursuant to Paragraph 11(aa), (iv) the first
Business Day that is forty-five (45) days after the closing of the Discover
Financial Transaction and (v) October 25, 2012, as that date may be extended by
written agreement of Buyer and Seller.

 

[Signature Page Follows]

 

1

--------------------------------------------------------------------------------


 

Notwithstanding any other provision of this Amendment, the amendment of the MRA
provided for above shall not become effective until (i) the Parties have
executed and delivered this Amendment, and (ii) the Guarantors have executed a
confirmation of the Guaranty in form and substance acceptable to Buyer.  Such
amendment shall become effective automatically upon the last to occur of the
three events described in clauses (i) and (ii) of the immediately preceding
sentence.

 

The Parties hereby ratify and confirm the MRA (as further amended hereby) and
the other Transaction Documents to be in full force and effect.

 

As amended hereby, the MRA remains in full force and effect, and the Parties
hereby ratify and confirm it.

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 

 

 

John Greene,

 

 

Underwriter and Vice President

 

 

 

 

 

HOME LOAN CENTER, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Amendment No. 8 to Master Repurchase Agreement]

 

--------------------------------------------------------------------------------
